Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This is in response to the claims filed on 04/04/2022. Claims 19-38 are allowed. Claims 19, 26 and 31 are independent claims. 
 
Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022has been entered.

Allowable Subject Matter
4. 	The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of claim rejection were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks filed 04/04/2022, page no.  15-22), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance:

5. 	Claims 19-38 are allowed as the updated search does not teach or fairly suggest the claimed limitations. 

 6. 	The closest prior art of record Mitsubishi (Foreign Patent Application JP 5992104 B2) discloses conventional technique for reducing the adverse effect of packets transmitted. Mitsubishi also teaches a certificate authority issues a public key certificate to each device. Each device generates a signature using a private key corresponding to the public key certificate, and sends the signature and the public key certificate to the counterpart device. The counterpart device verifies the signature using the public key certificate and authenticates the counterpart device. 
	“a master station having a key management apparatus and a slave station having a plurality of terminal devices connected thereto via a network and the slave station sharing keys with the plurality of terminal devices” and “a receiving unit for receiving a key request including communication device identification information identifying a communication device of the slave station” as recited in claim 1 are not taught by the prior art in conjunction with other entire claim limitations no specifically recited in the quotes. 
	Thus, for at least the foregoing reasons, the prior arts of record do not teach the present invention as set forth in the independent claims. Similar reasoning is applied for other independent claims 26 and 31. 

7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA SHAAWAT/
Examiner, Art Unit 2433

	
/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433